DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed 21 December 2021 has been received and considered.
Claims 5-7 are pending.
This Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS)(2) submitted on 21 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement   are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Triola (US 20120072837) in view of Soderlind et al. (US 20020069123).
As per claim 5, Triola discloses a certification platform for certifying an electronic notice by a single telecommunications operator without a need for additional network entities external to the single telecommunications operator, the electronic notice originating from a client and to be shown to a recipient in order to be signed when an identity of the recipient is verified, the platform comprising (see paragraph [0072]): 
a notice server for implementing a plurality of electronic notice email systems (see paragraph [0086] where the recipients are notified); 
an identity server for generating identifying evidence associated with the electronic notice (see paragraphs [0080]-[0082] where the entities involved are identified); 
an email management server for collecting the identifying evidence (see paragraphs [0083]-[0086]); 
a database server for storing a content of the electronic notice (see paragraphs [0083]-[0085] receiving the documents and, for example, paragraph [0120] where the document/contract is stored and the only encryption is during the transmission not during the storage paragraph [0121]));
a time stamp server (see paragraph [0101] where a time stamp is applied); 
a validation server for ensuring the identity of the recipient using a digital certificate (see paragraph [0082] digital certificate authentication), 
a certified message server for sending certified messages, and a generated documents server for storing the digital certificates generated by the validation server (see paragraphs [0081]-[0085]), 
wherein the notice server shows the content of electronic notice to be signed by the recipient only when data contained in the digital certificate verifies the identity of the recipient (see paragraphs [0082]-[0088] and FIG 2 where all entities are authenticated in step 216 prior to showing the documents in step 222; note paragraph [0086] where the document is shown on a website or able to be downloaded).
While Triola teaches the use of a digital certificate for verifying the identities or the recipients, there lacks an explicit teaching that the certificate is stored in the browser.
However, Soderlind et al. teaches the use of a digital certificate in a browser as part of identity verification (see paragraph [0029]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a digital certificate contained in a browser to perform the identity verification of the Triola system.
Motivation to do so would have been restrict access to devices with the stored certificate (see Soderlind et al. paragraph [0029]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,938,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘802 claims anticipate the currently pending claims.  
More specifically, claims 1 and 2 of the ‘802 claims contain each and every limitation of claims 6 and 7 of the current application (with the additional limitation regarding the content of the electronic notice not being encrypted or hashed).  
Additionally, claim 1 corresponds to a platform for implementing the method as described in claim 1 of ‘802.  More specifically, claim 1 of ‘802 performs the same steps as the components of currently pending claim 5 and there are no additional structural details of the components and therefore claim 5 of the current application is not patently distinct from the claims presenting in the ‘802 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the references put forth on the PTO-892 form are directed to the certification of electronic notices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Pyzocha/Primary Examiner, Art Unit 2419